Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelo US 2020/0394309 in view of Zhou US 2021/0109797

As per claim 1. Angelo teaches A method for validating and securely storing security entry updates amongst a threat intelligence community, comprising: receiving a security entry update from a contributor; adding information relating to the received security update as transaction information in a current block and including the current block in a blockchain that is stored in a datastore of each computing node of the plurality of computing nodes. [0029][0031][0033][0034][0035] (sending/receiving a security update from a contributor that is viewed and validated to add to the security blockchain)




It would have been obvious to use the system of Zhou with the system of Angelo because it provides robust blockchain computation.As per claim 4. Angelo teaches The method of claim 1, further comprising: generating hash value of a previous block in the blockchain and including the hash value in the current block. [0035]  (a blockchain by definition includes the hash value of the previous block)As per claim 5. Angelo teaches The method of claim 1, wherein validation of the received security entry update includes determining whether the security entry update includes one or more required fields. [0036][0037] (description, identifier)As per claim 6. Angelo teaches The method of claim 5, wherein the one or more required fields include information related to an identifier, a description, and at least one public reference. [0036][0037] (description, identifier)

Zhou teaches one or more processors at a series of computing nodes of a distributed network, each of the computing nodes managed by one or more members of the threat intelligence community; and a non-transitory memory storing computer readable instructions that are accessed and executed by the one or more processors of the computing nodes to cause the computing nodes to: receive a security entry update broadcast to the distributed network of computing nodes from a contributor; [0079][0080]  (teaches submitting block to nodes for a concensus algorithm in order to vote to validate)
As per claim 13. Angelo teaches The system of claim 12, wherein the computer readable instructions that are accessed and executed by the one or more processors of the computing nodes further cause the computing nodes to generate hash value of a previous block in the blockchain and include the hash value in the current block. [0035]  (a blockchain by definition includes the hash value of the previous block)As per claim 14. Angelo teaches The system of claim 12, wherein the computer readable instructions that are accessed and executed by the one or more processors of the computing nodes further cause the computing nodes to determine whether the security entry update includes one or more required fields for validation thereof. [0036][0037] (description, identifier)


Claims 2, 3, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelo US 2020/0394309 in view of Zhou US 2021/0109797 in view of Chakravorty US 2019/0347433

As per claim 2. Chakravorty teaches The method of claim 1, wherein if the received security entry update is validated, the method further comprises: providing an incentivizing award to the contributor of the security update. [0007][0008][0010]  (incentivized by a coin reward)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Chakravorty with the prior art because it encourages participation and is well known in blockchain technology.As per claim 3. Chakravorty teaches The method of claim 2, wherein the incentivizing award comprises one or more digital tokens. [0007][0008][0010] (incentivized by coin/token reward)
As per claim 9. Chakravorty teaches The method of claim 1, further comprising: generating an amount of digital tokens staked for the security entry update by the contributor, and if the submitted security entry update is validated, providing a digital token award from the generated digital tokens award to the contributor. [0007][0008][0010]  (incentivized by a coin reward)

As per claim 17. Chakravorty teaches The system of claim 12, wherein the computer readable instructions that are accessed and executed by the one or more processors of the computing nodes further cause the computing nodes to: generate an amount of digital tokens staked for the security entry update by the contributor, and if the submitted security entry update is validated, 

Claims 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelo US 2020/0394309 in view of Zhou US 2021/0109797 in view of Austin US 11,165,862

As per claim 10. Austin teaches The method of claim 1, further comprising locking or deactivating generation of new or additional digital tokens during validation of the received security update. (Column 6 lines 34-45) (prevents double spend by delaying rewards)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the technology of Austin with the previous combination because it prevents fraud.

As per claim 18. Austin teaches The system of claim 17, wherein the computer readable instructions that are accessed and executed by the one or more processors of the computing nodes further cause the computing nodes to lock or deactivate generation of new or additional digital tokens during validation of the received security update. (Column 6 lines 34-45) (prevents double spend by delaying rewards)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439